  Case 5:20-cv-00128-JPB Document 15 Filed 04/21/21 Page 1 of 5 PageID #: 54




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling

OSVALDO RIVERA RODRIGUEZ,

                       Petitioner,

       V.                                                    CIVIL ACTION NO. 5:20-CV-128
                                                             Judge Bailey

ROBERT HUDGINS, Warden,

                       Respondent.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 9]. Pursuant to this

Courts Local Rules, this action was referred to Magistrate Judge Mazzone for submission of

a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R

on March 5, 2021, wherein he recommends the         § 2241   petition be denied and dismissed.

For the reasons that follow, this Court will adopt the R&R.

                                      I. BACKGROUND

       On June 30, 2020, Osvaldo Rivera Rodriguez (“petitioner”), a federal inmate

incarcerated at FCI Gilmer, filed a prose Petition for Habeas Corpus pursuant to 26      u.s.c.
§ 2241.   See [Doc. 1]. Petitionercontends that the Bureau of Prisons (“BOP”) has incorrectly

calculated his custody level classification. [Id.]. More specifically, petitioneralleges thatwhen

he arrived at FCI Gilmer, his Custody Level was +27. [Id.]. After meeting with his Unit Team,

the petitioner alleges that his +27 Custody Level with a +2 variance was reevaluated. [Id.].

                                                1
  Case 5:20-cv-00128-JPB Document 15 Filed 04/21/21 Page 2 of 5 PageID #: 55




However, he maintains that once the Unit Team reevaluated, the +2 variance was removed

but other variances were not awarded, which resulted in a improper +25 Custody Level

designation. [Id.]. Petitioner seeks to correct this purportedly erroneous Custody Level

classification through   § 2241. [Id.].
                                  II. STANDARD OF REVIEW

         Pursuant to 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a de novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de nova or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is

this Court required to conduct a de novo review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47(4th Cir.

1982).

         In addition, failure to file timely objections constitutes a waiver of de novo review and

the rightto appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States       ‘.‘.   Schronce, 727 F.2d 91,94(4th Cir. 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. flames v. Kerner, 404 U.S. 519,520(1972); Gordon i’. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).



                                                 2
  Case 5:20-cv-00128-JPB Document 15 Filed 04/21/21 Page 3 of 5 PageID #: 56




        Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuantto 28 U.S.C.    § 636(b)(1 ) and Rule 72(b)(2) of the Federal
Rules of civil Procedure. Petitionertimely filed his Objections [Doc. 14] on April 13, 2021.

Accordingly, this Court will review the portions of the R&R to which objections were filed de

novo, and the remainder of the R&R will be reviewed for clear error.

                                       Ill. DISCUSSION

        § 2241 provides a remedy where a prisoner “is in custody in violation of the
Constitution or law or treaties of the United States.” 28 U.S.C.     § 2241 (c)(3). In a § 2241
petition, a prisoner may seek relief from his parole, computation of his sentence, or

disciplinary actions taken against him. “mhe Supreme Court [has] held that the writ of habeas

corpus was the exclusive civil remedyfor prisoners seeking release from custody.” Glaus v.

Anderson, 408 F.3d 382, 386 (7th Cir. 2005). At the “heart of habeas corpus” petitions,

petitioners challenge ‘the fact or duration of [their] physical confinement,” or “[seek] immediate

release ora speedier release from active confinement.” See Preiser V. Rodriguez, 411 U.S.

475, 498 (1973).

        In the R&R, Magistrate Judge Mazzone found that petitioner alleges no facts to

demonstrate that BOP’s custody classification has affected the fact or duration of his

confinement. [Doc. 9 at 3]. Petitioner objected to the R&R, stating that he is entitled to relief

under   § 2241 based on the computation of his sentence. [Doc. 14 at 1—21. However,
petitioner’s objections center on the computation of his Custody Level classification rather

than the execution of sentence. [Id. at 2].



                                                3
  Case 5:20-cv-00128-JPB Document 15 Filed 04/21/21 Page 4 of 5 PageID #: 57



       As indicated by Magistrate Judge Mazzone, challenges to a federal prisoners custody

classification, like the challenges brought here, are not cognizable under § 2241. See Levi

v. Ebbefl,353 F.App’x 681, 682 (3d Cir. 2009) (“Claims concerning the determination of [a

prisoners] custody level do not lie at the ‘core of habeas’ and, therefore, are not cognizable

in a § 2241 petition”). Numerous district courts within the Fourth Circuit have noted or applied

this principle. Sappleton v. Hogsten, 2014 WL 2565547, at *1 (S.D. W.Va. June 6,2014)

(construing   § 2241 petition challenging custody classification as a complaint pursuant to
Bivens v. Six Unknown NamedAgents of FederalBureau of Narcotics, 403 U.S. 388

(1971), and dismissing itforfailure to state a claim); Rodriguez v. Cruz, 2013 WL 2416321,

att4 (D. S.C. June 3,2013) (reasoning that a § 2241 habeas petition is not the proper avenue

for challenging a prisoner’s security or custody classification): Moore v. Driver, 2008 WL

4661478, at *8 (N.D. W.Va. Oct. 21, 2008) (Reeley, J.) (same).

                                     IV. CONCLUSION

       Forthe aforementioned reasons, petitioner’s Objections [Doc. 14] are OVERRULED,

and it is the opinion of this Courtthat the Report and Recommendation [Doc. 9] should be,

and is, hereby ORDERED ADOPTED for the reasons more fully stated in the magistrate

judge’s report. Accordingly, this Court ORDERS that the          § 2241 petition [Doc. 1] be
DENIED and DISMISSED. This Court further DIRECTS the Clerk to enter judgment in favor

of the respondent and to STRIKE this case from the active docket of this Court.

      It is so ORDERED.




                                              4
 Case 5:20-cv-00128-JPB Document 15 Filed 04/21/21 Page 5 of 5 PageID #: 58




      The Clerk is directed to transmit copies of this Order to any counsel of record and to

mail a copy to the pro se petitioner

       DATED: April   1, 2020.



                                                             ATES DISTRICT JUDGE




                                            5
